TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 15, 2019



                                       NO. 03-17-00785-CV


   Appellants, Texas Commission on Environmental Quality and Dos Repúblicas Coal
  Partnership// Cross-Appellants, Maverick County; City of Eagle Pass; Environmental
 Defense Fund; Walter Herring; Ernesto Ibarra; Gabriel De La Cerda; Mike Hernandez;
Boulware and Anson Family, Ltd; and Maverick County Environmental and Public Health
                                     Association

                                                  v.

    Appellees, Maverick County; City of Eagle Pass; Environmental Defense Fund;
Walter Herring; Ernesto Ibarra; Gabriel De La Cerda; Mike Hernandez; Boulware and
Anson Family, Ltd; and Maverick County Environmental and Public Health Association//
Cross-Appellees, Texas Commission on Environmental Quality and Dos Repúblicas Coal
                                    Partnership




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
  AFFIRMED IN PART; VACATED IN PART: -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 23, 2017. Having

reviewed the record and the parties’ arguments, the Court affirms the portion of the trial court’s

judgment reversing the Texas Commission on Environmental Quality’s final order and vacates

the trial court’s judgment affirming the other issues raised on appeal. The appellants/cross-

appellees shall pay all costs relating to this appeal, both in this Court and in the court below.